DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 10/14/2021 are acknowledged. 
INFORMATION DISCLOSURE STATEMENT
2.     No new Information Disclosure Statement has been submitted for review. 

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

MAINTAINED REJECTIONS

Claim Rejections - 35 USC § 101
4.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 16 and 18-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. Claim 1 is directed to a topical composition comprising an antimicrobial liquid found in sebum or stratum corneum of human beings, other than saturated C5-C16 acids, wherein said compositions further comprises biphenol obtainable from Magnolia spp. 
MPEP §2106(III), is used when considering whether or not a claimed invention recites eligible subject matter:

    PNG
    media_image1.png
    595
    510
    media_image1.png
    Greyscale

The invention recited in claims 1-8, 16 and 18 is drawn to a composition of matter.  Step 1 is satisfied.
Step 2 has now been broken out into a two-prong analysis:


    PNG
    media_image2.png
    524
    532
    media_image2.png
    Greyscale

Step 2A first asks whether or not the claimed invention is directed to a judicial exception such as a natural phenomenon (e.g., product of nature). Here, the answer is yes, since the only compositional requirement set forth in the composition are natural ingredients. 
The second leg of the analysis evaluates whether the claim recites additional elements that integrate the established judicial exception into a practical application of the exception.  Based on the recitations provided in 2-8, 16 and 18 the answer is no.  There is not a practical application of the law of nature. 
no because the claims simply do not recite anything else, compositionally or structurally, which provides an inventive concept that departs from a natural product. Reciting the intended use of a natural product (i.e., for use in topical formulations) does not amount to significantly more than the judicial exception. The ingredients in the composition are all naturally occurring products (lipid sapienic acid, magnolol). There mere fact it is extract does not alter the chemical property from the natural product. 
As such, the claims fail to recite subject matter that is patent eligible, and thus the claims do not amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dayan et al. (WO 2008060878) in view of Kohler et al. (WO 2011038797), Fischer et al. “Antibacterial Activity of Sphingoid Bases and Fatty Acids against Gram-Positive and Gram-Negative Bacteria” and Parsons et al. “Membrane Disruption by Antimicrobial Fatty Acids Releases Low-Molecular-Weight Proteins from Staphylococcus aureus”.
Dayan et al. (WO 2008060878) (hereinafter Dayan et al.) disclose topical compositions containing a sphingosine (sapienic acid) (abstract and claims 9-13). The amount of sphingosine may be from .0001- 5 % (para 0009 and 0012). The composition further contains antibacterial compounds (claims 1, 7, 20, 21, paras 0043 and 0050). 
	Dayan et al. does not disclose including honokiol or magnolol. 
st line page 1 of description). The cosmetic can be in form of deodorant (page 3). The compositions advantageously contain 0.02-10.0% by weight, more preferably 0.02-5.0% by weight, of either magnolol or honokiol, very particularly preferably 0.5-3.0% by weight, each based on the total weight of the composition. Nevertheless, the weight ratio of magnolol to honokiol. 1: 20, advantageously 1: 200, not exceed, if honokiol is the desired drug, and vice versa, the weight ratio of honokiol to magnolol. 1: 20, advantageously 1: 200, not exceed, if magnolol is the desired drug (pages 8-9). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to apply the magnolol or honokiol or small combinations as the antibacterial agents of Dayan. One would have been motivated to do so to provide effective antimicrobial that are not damaging and prevent gram positive and gram negative bacteria, mycobionts and viruses when added to the cosmetic preparations such as deodorants.  Regarding the limitation “obtainable from Magnolia spp.” it is noted that this is a product by process and the method in which the biphenol is obtained is given little patentable weight to a product. The amount of antimicrobial lipid .0001-5 % and the amount of the biphenol (i.e., magnolol) is from .02-10 % which provide for amounts and ratios  that overlap where the amount of antimicrobial may be 2.5 and the amount of biphenol can be .02 where 125 times more antimicrobial lipid is present. These overlapping ranges provide for ratios that overlap, for example 1:1 or twice as much biphenol.  The pH is taught from 4-6.5 (page 9). The amounts overlap. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 
	Dayan et al. does not disclose dihydrosphingosine, phytosphingosine or palmitoleic acid. Fischer et al. “Antibacterial Activity of Sphingoid Bases and Fatty Acids against Gram-Positive and Gram-Negative Bacteria” (hereinafter Fischer et al.) disclose sphingosine, dihydrosphingosine, sapienic acid or phytosphingosine all have antimicrobial activity against gram negative and gram positive bacterial. Lipids common to the skin and oral cavity, d-sphingosine, phytosphingosine, dihydrosphingosine, sapienic acid, and lauric acid, had variable antimicrobial activities for a variety of Gram-positive and Gram-negative bacteria. Fatty acids and sphingoid bases may contribute to defensive barrier functions of the skin and oral cavity and may have potential for prophylactic or therapeutic intervention in infection (conclusion last paragraph). It would have been prima facie obvious to substitute the sphingosine as in  Dayan et al. for other lipids common to the skin and oral cavity that include sapienic acid, dihydrosphingosine, phytosphingosine with a reasonable expectation of success for inhibiting gram positive and gram negative bacteria as taught by Fischer.  
Palmitoleic acid is not disclosed however, Parsons et al. “Membrane Disruption by Antimicrobial Fatty Acids Releases Low-Molecular-Weight Proteins from Staphylococcus aureus” discloses that palmitoleic acid along with sphingosine are antibacterial lipids effective against s. aureus (Table 1). It would have been prima facie obvious to substitute the sphingosine in Dayan  for other lipids common to the skin and oral cavity that palmitoleic acid with a reasonable expectation of success for providing antibacterial properties. 

6.	Claims 1-3, 5-8 16, 18 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 20060014203) in view of Farwick et al. (US 2014/0309309) as evidenced by Gohil “Engineering Strategies in Microorganisms for the Enhanced Production of Squalene: Advances, Challenges and Opportunities” and Lozano-Grande et al. “Plant Sources, Extraction Methods, and Uses of Squalene”.
 	Park et al. (KR 20060014203) disclose topical compositions which contain magnolol, 0.5 % honokiol 0.5 %, and squalene 5 % ( see Table 3). The amount of antimicrobial lipid to biphenol is a range that overlaps where the antimicrobial lipid (squalene or sphingosine) are present 10x more than the magnolol or honokiol. Regarding the limitation “obtainable from Magnolia spp.” it is noted that this is a product by process and the method in which the biphenol is obtained is given little patentable weight to a product.
Park  et al. does not disclose the lipid is, for example sphingosine and does not disclose pH. 
	Farwick et al. (US 2014/0309309) (hereinafter Farwick et al.) disclose cosmetic compositions (abstract) where suitable barrier lipids include sphingosine or squalene (para 0017). The pH can be 5.5 (Table 3 and 5). It would have been within the purview of the skilled artisan to adjust the antiacne formulation to the desired pH. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 . 

7.	Claims 1 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 20060014203) in view of Farwick et al. (US 2014/0309309) as evidenced by Gohil “Engineering Strategies in Microorganisms for the Enhanced Production of Squalene: Advances, Challenges and Opportunities” and Lozano-Grande et al. “Plant Sources, Extraction Methods, and Uses of Squalene” as applied to claims1-3, 5-8 16, 18 and 20    above, and further in view off Fischer et al. “Antibacterial Activity of Sphingoid Bases and Fatty Acids against Gram-Positive and Gram-Negative Bacteria”. 
	The modified Park et al. has been discussed supra and one of ordinary skill in the art would be motivated to substitute the squalene for Sphingosine as taught by Farwick. The combination does not disclose dihydrosphingosine, sapienic acid or phytosphingosine. Fischer et al. “Antibacterial Activity of Sphingoid Bases and Fatty Acids against Gram-Positive and Gram-Negative Bacteria” (hereinafter Fischer et al.) disclose sphingosine, dihydrosphingosine, sapienic acid or phytosphingosine all have antimicrobial activity against gram negative and gram positive bacterial. Lipids common to the skin and oral cavity, d-sphingosine, phytosphingosine, dihydrosphingosine, sapienic acid, and lauric acid, had variable antimicrobial activities for a variety of Gram-positive and Gram-negative bacteria. Fatty acids and sphingoid bases may contribute to defensive barrier functions of the skin and oral cavity and may .  	


RESPONSE TO ARGUMENTS
8.	Applicant's election with traverse of Group I in the reply filed on 10/14/2021 acknowledged.  The traversal is on the ground(s) that Group II may be examined with Group I in the absence of undue search burden. This is not found persuasive because:  Per PCT Rule 13.1, the international application shall relate to a group of inventions so linked as to form a single general inventive concept or a “unity of invention” (see MPEP 1850).  Per PCT Rule 13.2, “unity of invention” is fulfilled by defining a special technical feature that is shared amidst the claimed inventions.  The Rule further specifies that “[t]he expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.”  A lack of unity of invention determination begins with a consideration of the claims in light of the description and drawings. Lack of unity of invention may be directly evident “a priori,” or before considering any prior art when no special technical feature is common to each of the independent claims. Alternatively, lack of unity of invention may only become evident “a posteriori,” or after considering the a posteriori and restriction between them is proper. Additionally, per PCT rule 13.1 and 13.2 search burden is not a criterion for lack of unity of invention.
Claims 9-15 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/14/2021
The requirement is still deemed proper and is therefore made FINAL.
	Applicants argue that the claimed composition provide a synergistic antimicrobial benefit upon topical application of the claimed composition however, the composition of claim 1 provides for combination of two well-known antimicrobial agents (e.g., sphingosine is known to exert a potential antimicrobial effect on S. aureus) and honokiol and magnolol which are also known antimicrobials and claim 1 recites in any amount. It would not be unexpected that the combination of two known amicrobial would provide good antimicrobial activity. The synergy as mentioned in the specification is not commensurate in scope with the claims. Claim 1 recites no concentration and ratio and the claims recite individual concentrations or the new claims recite a ratio alone. Table 6   shows that magnolol and the AML had ppm 1.95 which would be a ratio of 1 if both were 1.95 but it is unclear if they individually work at this ppm how each combined is considered synergy. It is unclear what amounts were used for obtaining the synergy. Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) . Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). As such the 101 has been maintained. 
	Applicants argue that Kohler does not disclose any antimicrobial lipid. There is no mention of honokiol or magnolol in Dayan and Applicants argue hindsight reasoning. 
The Examiner respectfully submits that in response to Applicants’ argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, Dayan et al. disclose topical compositions with sphingosine that further can have an antimicrobial compound and that Kohler teaches using magnolol or honokiol as antibacterial agents. While Dayan does not recite using “magnolol or honokiol” it does teach further adding antimicrobial compounds and  Kohler et al. discloses magnolol and honokiol are suitable 
Applicants argue that Koehler discloses that either magnolol or honokiol, not both, is to be used as the desired active. In response, this argument is not found persuasive because claim 1 does not require both. While claim 7 states both, it is noted that while Koehler desires one or the other, the references does state “It may possibly be unavoidable in terms of preparation that small amounts of the single active substance used according to the invention are associated with the other single active substance used according to the invention. Nevertheless, the weight ratio of magnolol to honokiol. 1: 20, advantageously 1: 200, not exceed, if honokiol is the desired drug, and vice versa, the weight ratio of honokiol to magnolol. 1: 20, advantageously 1: 200, not exceed, if magnolol is the desired drug”. Therefore, both may present and thus is not a teaching away of having both even though one or the other is preferred for use alone. No amounts are claimed with having both.
Regarding ethanol applicants state that this is a antimicrobial and one skilled in the art would question how actually effective the honokiol and/or magnolol are in the examples. In response, this argument is not found persuasive because these are stated antimicrobial agents and the claims are not limited to exclude ethanol as they are drawn to comprising and open ended.

While Applicants argument is noted, the claims are not commensurate in scope with these Examples. Claim1 has no amounts/ratio as in the tables. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). 

CONCLUSION
9.          Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

CORRESPONDENCE
10.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.